Exhibit 10.1

SEPARATION AGREEMENT AND RELEASE

This Separation Agreement and Release (“Agreement”) is made and entered into
this 7th day of February, 2016 (the “Effective Date”), by and among Brixmor
Property Group, Inc., a Maryland corporation (“Brixmor”), and Michael Carroll
(“Executive”) (collectively, the “Parties” or each individually a “Party”).

WHEREAS, Executive has served Brixmor as its Chief Executive Officer and member
of the Board of Directors;

WHEREAS, Executive and Brixmor are parties to an Employment Agreement dated
November 1, 2011 (the “Employment Agreement”); and

WHEREAS, Executive and Brixmor have agreed that Executive will terminate his
employment relationship and resign from all positions with Brixmor and all of
its directly and indirectly owned subsidiaries and affiliates, including all
employment, officer and board of directors and other positions, under the terms
and conditions of this Agreement.

NOW, THEREFORE, AND IN CONSIDERATION of the mutual promises of the Parties, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:

1. Resignation From and Termination of Employment. Executive hereby resigns,
effective as of February 5, 2016 (the “Termination Date”) from his employment
and all the offices, directorships and other positions he holds with Brixmor and
all of its directly and indirectly owned subsidiaries and affiliates, including
without limitation any Board of Directors positions. Executive shall not be
entitled to the receipt of any payments, severance, compensation, equity awards
or other benefits from Brixmor under the Employment Agreement or otherwise other
than those expressly provided for in this Agreement. Brixmor expressly waives
any requirement that Executive be required to give prior notice of his
resignation. The Parties expressly waive any requirement of a written notice of
termination.

2. Termination Payments.

(a) Accrued Compensation and Benefits. Executive shall receive the benefits that
he would be entitled to receive in Section 5(b)(iii) of the Employment
Agreement. For the avoidance of doubt, the Annual Bonus shall be paid on
Brixmor’s performance metrics and target level for the individual goals.

(b) Severance. In consideration of Executive’s execution of this Agreement,
Brixmor shall provide the benefits set forth in Schedule A.

3. Acknowledgment of Consideration.

(a) Executive acknowledges that once all of the consideration described in
Section 2 has been provided, Executive shall have been paid all compensation and
other amounts due and owing to him from Brixmor, under this Agreement or from
any other source. Executive



--------------------------------------------------------------------------------

acknowledges that the consideration described in Section 2 and the other
consideration provided herein are above and beyond Brixmor’s obligation to
Executive under the terms of his employment with Brixmor and any other source of
entitlement. Executive agrees that he is not entitled to and will not seek from
Brixmor any further amounts, including but not limited to, any other wages,
bonuses, vacation, sick pay, disability pay, pension benefits, bonus
compensation, profit sharing contributions, stock, partnership units, severance
pay, or any other payment or benefit (except for 401(k) balances, or the payout
of unused vacation time per Brixmor policy, which are not affected by this
Agreement, and payments due under this Agreement), from Releasees (as defined in
Section 8 below). Executive shall automatically forfeit all outstanding,
unvested equity awards (whether earned or unearned) with respect to Brixmor and
Brixmor Operating Partnership LP, other than those referenced in Section 2(b),
as of the Termination Date.

(b) Executive affirms that the terms stated herein are the only consideration
for signing this Agreement and that no other representations, promises, or
agreements of any kind have been made by any person or entity to cause him to
sign this Agreement. Executive has accepted the terms of this Agreement because
he believes them to be fair and reasonable and for no other reason.

4. Confidentiality, Intellectual Property, and Non-Solicitation.

(a) Confidentiality. Executive expressly represents that he has complied with,
reaffirms, and agrees to comply with, his obligations under Section 7(a) of the
Employment Agreement, which survive termination of Executive’s employment.
Executive agrees to keep the circumstances leading to and negotiations of this
Agreement confidential, except that he may make disclosures to his immediate
family, financial advisor, or legal counsel.

(b) Intellectual Property. Executive expressly represents that he has complied
with, reaffirms, and agrees to comply with, his obligations under Section 7(b)
of the Employment Agreement, which survive termination of Executive’s
employment.

(c) Non-Solicitation. Executive expressly represents that he has complied with,
reaffirms, and agrees to comply with, his obligations under Section 6(b) of the
Employment Agreement, which survive termination of Executive’s employment.

5. Non-Disparagement. To the maximum extent permitted by applicable law, and
subject to Section 6, Executive agrees that, now and in the future, Executive
will not make, publish, or communicate to any person or entity any defamatory or
disparaging statements regarding Releasees (as defined in Section 8). Executive
understands that by agreeing to the provisions of this Section, Executive is
waiving rights guaranteed by the First Amendment of the United States
Constitution and any State counterparts. Brixmor shall instruct its executive
officers and directors to refrain from making any public communication that is
intended to criticize or disparage Executive. Nothing set forth herein shall be
interpreted to prohibit either Party from making truthful statements when
required by law, subpoena or court order, and/or from responding to any inquiry
by any regulatory or investigatory organization, and shall not prohibit Brixmor
from making public statements in good faith in connection with the operation of
its business or about matters in the public domain.

 

2



--------------------------------------------------------------------------------

6. Executive’s Rights. This Agreement shall not limit any right to the extent
such right as a matter of law may not be limited by private agreement. This
Agreement and the provisions hereof specifically do not limit in any way:
(1) Executive’s right to provide information to any governmental authority, or
to participate in any government investigation; (2) Executive’s right to provide
any information in response to a valid subpoena, court order, discovery request,
or other legal process or as otherwise required to be provided by law;
(3) Executive’s right to enforce this Agreement; or (4) Executive’s right to
file a charge with, provide information to, or participate in an investigation
or proceeding conducted by a government agency (such as the Equal Employment
Opportunity Commission or National Labor Relations Board) authorized to enforce
laws against unlawful conduct, provided that Section 8 does waive Executive’s
right to seek, recover, or accept any monetary payments or other individual
relief connected to any agency or other action related to claims that are
lawfully released in this Agreement. In the event Executive is requested or
required by court or government agency order or request, or through subpoena or
discovery request, or other legal process, to disclose information that may be
deemed covered or implicated by Sections 4 or 5, Executive agrees to the fullest
extent allowable by law to give Brixmor, verbally and in writing (via e-mail to
steven.siegel@brixmor.com), notice no later than two days after receipt of such
order, request, or process.

7. Specific Performance. Executive acknowledges and agrees that Brixmor’s
remedies at law for a breach or threatened breach of any of the provisions of
Sections 4 or 5 of this Agreement would be inadequate and Brixmor would suffer
irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, Brixmor, without
posting any bond, and notwithstanding the arbitration procedure set forth in
Section 15, shall be entitled, in addition to any other remedy available at law
or equity, to cease making any payments or providing any benefit otherwise
required by this Agreement and obtain equitable relief in the form of specific
performance, temporary restraining order, temporary or permanent injunction or
any other equitable remedy which may then be available.

8. Release. In consideration of the severance described in Section 2(b) of this
Agreement, and the other consideration contained herein, Executive agrees to the
following.

Except as otherwise set forth in this Agreement, to the maximum extent permitted
by law, Executive hereby releases, acquits and forever discharges Brixmor, its
equity investors, its directly and indirectly owned subsidiaries and affiliates,
and its and their officers, directors, agents, partners, members, managers,
servants, employees, shareholders, successors, and assigns (each, a “Releasee”
and collectively, the “Releasees”), of and from any and all claims, liabilities,
demands, causes of action, costs, expenses, attorneys’ fees, damages,
indemnities and obligations of every kind and nature, in law, equity or
otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to agreements, events, acts or
conduct at any time prior to the date Executive executes this Agreement,
including, but not limited to: all claims and demands directly or indirectly
arising out of or in any way connected with the Employment Agreement and
Executive’s employment with Brixmor or the termination of that employment,
including without limitation claims or demands related to salary, bonuses,
incentives, commissions, stock, stock options, or any other ownership interests
in

 

3



--------------------------------------------------------------------------------

Brixmor, vacation pay, fringe benefits, expense reimbursements, severance pay,
or any other form of compensation, claims pursuant to any federal, state or
local law or cause of action including, but not limited to, the Civil Rights Act
of 1964, the Civil Rights Act of 1866, the Civil Rights Act of 1991, the Family
and Medical Leave Act of 1993, the Equal Pay Act, the National Labor Relations
Act, the Fair Labor Standards Act, the Immigration Reform and Control Act, the
Occupational Safety and Health Act, the Worker Adjustment Retraining and
Notification Act, the Uniform Services Employment and Reemployment Rights Act of
1994, the Fair Credit Reporting Act, the Sarbanes-Oxley Act of 2002, the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, the False
Claims Act, the Employee Retirement Income Security Act of 1974 (excluding
claims for accrued vested benefits under any employee benefit or pension plan of
Brixmor, if any, in accordance with the terms and conditions of such plan and
applicable law), the Americans with Disabilities Act of 1990, the New York
Executive Law, the New York Civil Rights Law, the New York City Human Rights
Law, the New York City Local Civil Rights Restoration Act of 2005, the New York
Minimum Wage Act, the New York Worker Adjustment Retraining and Notification
Act, the New York Fair Credit Reporting Act, New York Labor Law, the New York
City Administrative Code, and/or the retaliation provisions of the New York
Workers’ Compensation law, all of the foregoing as amended, contract (including
the Employment Agreement, and which Executive acknowledges is superseded by this
Agreement except where expressly provided in this Agreement), wrongful
discharge, discrimination, fraud, defamation, emotional distress, and breach of
the implied covenant of good faith and fair dealing, or any other tort claim;
provided, however, that nothing in this Agreement shall be construed in any way
to (1) release any claims that may not be waived by this Agreement as a matter
of law; (2) release Brixmor from its obligation to indemnify Executive pursuant
to Brixmor’s indemnification obligation in Section 9(b) of the Employment
Agreement; (3) release any claim by Executive against Brixmor relating to the
validity or enforceability of this Agreement; or (4) prohibit Executive from
exercising any non-waivable right to file a charge with the United States Equal
Employment Opportunity Commission, the National Labor Relations Board, or any
other government agency (provided, however, that Executive shall not be entitled
to recover any monetary damages or to obtain non-monetary relief if the agency
were to pursue any claims relating to Executive’s employment with Brixmor).

Executive represents and agrees that he has not, by himself or on his behalf,
instituted, prosecuted, filed, or processed any litigation, claims or
proceedings against Brixmor or any Releasees. Executive agrees, to the maximum
extent permitted by law, not to make or file any lawsuits, complaints, or other
proceedings against Brixmor or any Releasee or to join in any such lawsuits,
complaints, or other proceedings against Brixmor or Releasees concerning any
matter relating to Executive’s employment with Brixmor or that arose on or prior
to the date of this Agreement. The Parties agree that to the extent, if any,
Executive may have a non-waivable right to file or participate in a claim or
charge against Brixmor or Releasees, this Agreement shall not be intended to
waive such a right to file or participate. Executive further agrees, to the
maximum extent permitted by law, that Executive shall not obtain, and hereby
waives any right or entitlement to obtain, any relief or damages (whether legal,
monetary, equitable, or other) from such a non-waivable claim or charge, whether
the same is filed by Executive or on Executive’s behalf.

 

4



--------------------------------------------------------------------------------

9. Cooperation.

(a) Executive agrees to make himself reasonably available to Brixmor and its
directly and indirectly owned subsidiaries and affiliates to: (1) for six months
after the Effective Date, respond to questions and inquiries from Brixmor in
connection with the transitioning of his responsibilities and provide
information relevant to matters as to which he gained knowledge while employed
by Brixmor; and (2) assist Brixmor in connection with any pending, threatened,
or anticipated litigation, proceeding, or inquiry with respect to which Brixmor
reasonably determines Executive’s participation to be necessary, including but
not limited to providing assistance in relation to inquiries from the Securities
and Exchange Commission.

(b) Executive shall not be entitled to additional consideration for providing
the cooperation required by Section 9(a). Notwithstanding the foregoing, Brixmor
shall reimburse Executive for reasonable expenses (excluding attorney’s fees),
if any, he incurs while complying with Section 9(a).

10. Clawback. Within thirty (30) days of any of the following events, Executive
shall return to Brixmor an amount equal to the value of the award provided under
Section 2(b) at the time such award was provided, and Brixmor shall have no
further obligation to provide such award.

(a) A court or government agency finally determines that Executive violated
federal securities law during his employment with Brixmor;

(b) Executive materially violates Section 9(a) and fails, after notice from
Brixmor, to cure such violation promptly to the satisfaction of Brixmor;

(c) Executive violates Section 8; or

(d) Executive materially violates Section 4(a) and fails, after notice from
Brixmor, to cure such violation, if curable, promptly to the satisfaction of
Brixmor.

11. No Admission. It is understood and agreed by both Parties that this
Agreement does not constitute an admission of liability by either Party. By
entering into this Agreement, neither Party admits that it has committed any
wrongdoing whatsoever. Each party expressly denies that it has engaged in any
wrongdoing.

12. Death. In the event of Executive’s death occurring on or after the
Termination Date, Brixmor shall provide the amounts in Section 2 that have not
previously been paid to Executive to the beneficiary designated by Executive in
writing (which designation, where applicable, shall be effected in accordance
with the terms and conditions of the applicable plan documents and procedures)
or, if no such beneficiary shall be named or be living at the time of his death,
to his estate.

13. Withholding. All payments to be made to or benefits to be received by
Executive under this Agreement shall be subject to withholding to satisfy
required withholding taxes and other required deductions.

 

5



--------------------------------------------------------------------------------

14. Choice of Law. The terms of this Agreement shall be governed by the laws of
the State of New York.

15. Arbitration. Any disputes arising under or in connection with this Agreement
shall be resolved by binding arbitration, to be held in New York, New York in
accordance with the Employment Arbitration Rules, as amended from time to time,
of the American Arbitration Association (the “AAA”). Brixmor and Executive will
each select an arbitrator, and a third arbitrator will be selected jointly by
the arbitrators selected by Brixmor and Executive within 15 days after demand
for arbitration is made by a Party. If the arbitrators selected by the Brixmor
and Executive are unable to agree on a third arbitrator within that period, then
either the Brixmor or Executive may request that the AAA select the third
arbitrator. The arbitrators will possess substantive legal experience in the
principal issues in dispute and will be independent of Brixmor and Executive. To
the extent permitted by applicable law and not prohibited by Brixmor’s
certificate of incorporation and bylaws, the Parties shall equally bear the fees
and expenses of the arbitrators and the AAA and the Parties shall bear their own
costs and attorneys’ fees. Except as may otherwise be agreed in writing by the
Parties or as ordered by the arbitrators upon substantial justification shown,
the hearing for the dispute will be held within 60 days of submission of the
dispute to arbitration. The arbitrators will render their final award within 30
days following conclusion of the hearing and any required post-hearing briefing
or other proceedings ordered by the arbitrators. The arbitrators will state the
factual and legal basis for the award. The decision of the arbitrators will be
final and binding, subject to judicial review as permitted by law, and final
judgment may be entered upon such an award in any court of competent
jurisdiction, but entry of such judgment will not be required to make such award
effective. Notwithstanding the foregoing, claims brought by Brixmor under
Section 7 may be brought in any state or federal court of competent jurisdiction
where there is proper venue, and Executive agrees and submits to the exclusive
jurisdiction of any such court for such claims.

16. Waiver of Jury Trial. THE PARTIES HEREBY WAIVE TRIAL BY JURY AS TO ANY AND
ALL FUTURE LITIGATION BETWEEN THEM, INCLUDING ANY CLAIMS AND/OR DISPUTES ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR EXECUTIVE’S EMPLOYMENT WITH BRIXMOR.

17. Compliance with Code Section 409A.

(a) The intent of the Parties is that payments and benefits under this Agreement
comply with or be exempt from Code Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. Notwithstanding any provision of this Agreement to the contrary,
neither Brixmor nor any other Releasee shall have any liability to Executive or
to any other person or entity if any payments or benefits under the Agreement
are not so compliant or exempt.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits that are considered nonqualified deferred compensation under
Code Section 409A upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall

 

6



--------------------------------------------------------------------------------

mean “separation from service.” The determination of whether and when a
separation from service has occurred for proposes of this Agreement shall be
made in accordance with the presumptions set forth in Section 1.409A-1(h) of the
Treasury Regulations.

(c) Notwithstanding any provision of this Agreement to the contrary, if at the
time of Executive’s separation from service, Brixmor determines that Executive
is a “specified employee,” within the meaning of Code Section 409A, then to the
extent any payment or benefit that Executive becomes entitled to under this
Agreement on account of such separation from service would be considered
nonqualified deferred compensation under Code Section 409A, such payment or
benefit shall be paid or provided at the date which is the earlier of (i) six
(6) months and one day after such separation from service and (ii) the date of
Executive’s death (the “Delay Period”). Upon the expiration of the Delay Period,
all payments and benefits delayed pursuant to this Section 17 (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) shall be paid or provided to Executive in a lump-sum,
without interest, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

18. Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by e-mail, hand, or overnight
courier or three days after it has been mailed by United States registered mail,
return receipt requested, postage prepaid, addressed to the respective addresses
set forth below in this Agreement, or to such other address as either Party may
have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

If to Brixmor:

Brixmor Property Group, Inc., 450 Lexington Avenue, 13th Floor, New York, NY
10017

Attention: General Counsel (steven.siegel@brixmor.com)

with a copy (which shall not constitute notice) to:

Hogan Lovells US LLP, 555 Thirteenth Street, NW, Washington, DC 20004 Attention:
Michael E. McTiernan (michael.mctiernan@hoganlovells.com)

If to Executive:

To the most recent contact information of Executive set forth in the personnel
records of Brixmor.

19. Miscellaneous.

(a) Entire Agreement. This Agreement contains and constitutes the entire
understanding and agreement between the Parties on its subject matter, and,
except as otherwise expressly provided herein, it supersedes and cancels all
previous negotiations, agreements, commitments, and writings in connection
herewith, including without limitation the Employment Agreement. Notwithstanding
the foregoing, Brixmor’s 2013 Omnibus Incentive Plan (as amended from time to
time) and the award agreement governing each equity award that vests pursuant to
this Agreement shall continue to apply to the extent the provisions do not
conflict with this Agreement, and the Amended and Restated Agreement of Limited
Partnership of

 

7



--------------------------------------------------------------------------------

Brixmor Operating Partnership LP (as amended from time to time) shall continue
to govern the LTIP Units that vest pursuant to this Agreement. If a conflict or
inconsistency is found between the terms of this Agreement and any other
agreement, the terms of this Agreement shall prevail.

(b) Amendment and Waiver. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms hereof may be waived, only by a
written instrument signed by the Parties or, in the case of a waiver, by the
Party waiving compliance. No delay on the part of any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any waiver on the part of any Party of any such right, power or privilege nor
any single or partial exercise of any such right, power or privilege, preclude
any other or further exercise thereof or the exercise of any other such right,
power or privilege.

(c) Severability. Invalidity or unenforceability of any provision of this
Agreement shall in no way affect the validity of enforceability of any other
provision.

(d) Assignability. This Agreement and Executive’s rights and obligations under
this Agreement may not be assigned by Executive without the prior written
consent of Brixmor. Brixmor may assign, with or without Executive’s consent,
this Agreement and its rights and obligations under this Agreement to any entity
affiliated with it or to any successor entity.

(e) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors, permitted assigns,
heirs, executors and legal representatives.

(f) Counterparts. This Agreement may be executed in counterparts, both of which
taken together will constitute one and the same Agreement. This Agreement may be
executed and delivered by facsimile transmission of signed counterparts or in
.pdf or similar format by electronic mail transmission, and in any number of
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instruments.

(g) Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

(h) SEC Filing. The Parties acknowledge and agree that this Agreement will be
filed by Brixmor with the United States Securities and Exchange Commission.

(i) Expenses. Each of the Parties shall bear its own costs and expenses,
including, without limitation, attorneys’ fees relating to or arising from the
negotiation and execution of this Agreement.

(j) Definitions. Capitalized terms not defined herein have the meanings assigned
to them in the Employment Agreement.

(k) Joint Work Product. This Agreement shall be deemed the joint work product of
the Parties hereto and their respective counsel, including legal counsel, and
each of the Parties shall be considered the drafters of this Agreement. Any rule
of construction to the effect that any ambiguities are to be construed against
the drafting party shall not be applicable in any interpretation of this
Agreement.

(l) Non-Compete Waived. Brixmor agrees to waive Executive’s obligations under
Section 6(a) of the Employment Agreement.

 

8



--------------------------------------------------------------------------------

20. Acknowledgements. The Parties affirm that they have carefully read the terms
of this Agreement, that they know and understand the contents and meaning of
this Agreement and that they sign this Agreement as a matter of their own free
acts and after consultation with their own legal counsel. The Parties further
agree that this Agreement shall be deemed the joint work product of the Parties
hereto and their respective counsel, including legal counsel, and each of the
Parties shall be considered the drafters of this Agreement. Any rule of
construction to the effect that any ambiguities are to be construed against the
drafting party shall not be applicable in any interpretation of this Agreement.
This Agreement shall become effective on the Effective Date.

[Signature Page Follows]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth below.

 

BRIXMOR PROPERTY GROUP, INC. By:  

/s/ Steven F. Siegel

  Steven F. Siegel   Executive Vice President Date:   February 7, 2016

/s/ Michael Carroll

Michael Carroll Date: February 7, 2016

 

10



--------------------------------------------------------------------------------

SCHEDULE A

In consideration of Executive’s execution of the Separation Agreement and
Release and other promises by Executive, Executive shall receive the following
benefits (less applicable withholdings in accordance with Section 13 of the
Agreement), which except as otherwise noted, shall be vested, paid to, or
transferred to, as applicable, Executive as soon as administratively practicable
following the Effective Date, but in no event sooner than the expiration of the
Delay Period in accordance with Section 17 of the Agreement, if applicable, or
later than March 15, 2017:

 

  1. 42,500 LTIP Units of Brixmor Operating Partnership LP shall vest, which
represents the number of LTIP Units that Executive will be deemed to be entitled
to receive with respect to outstanding 2014 Tranche 2 LTIP Unit awards, the
performance period for which has already closed, assuming a target achievement
of performance, non-satisfaction of individual goals, and acceleration of
time-based vesting, plus an additional number of LTIP Units shall be granted,
which number shall equal the Dividend Earned Units (as defined in the applicable
award agreement) as of the Termination Date for each 2014 Tranche 2 LTIP Unit
that vests pursuant to this Agreement (such additional number of LTIP Units to
be calculated by Brixmor, in its sole and absolute discretion); and

 

  2. 36,954 LTIP Units of Brixmor Operating Partnership LP shall vest, which
represents the number of LTIP Units that Executive will be deemed to be entitled
to receive with respect to outstanding 2015 Tranche 1 LTIP Unit awards, the
performance period for which has already closed, assuming a target achievement
of performance, non-satisfaction of individual goals, and acceleration of
time-based vesting, plus an additional number of LTIP Units shall be granted,
which number shall equal the Dividend Earned Units (as defined in the applicable
award agreement) as of the Termination Date for each 2015 Tranche 1 LTIP Unit
that vests pursuant to this Agreement (such additional number of LTIP Units to
be calculated by Brixmor, in its sole and absolute discretion).

 

  3. 17,000 LTIP Units of Brixmor Operating Partnership LP, related to
outstanding 2014 Tranche 3 LTIP Unit awards, will remain unvested but will not
be forfeited, and will vest on December 31, 2016 assuming the company-wide
strategic objective, which has been achieved as of the date of this Agreement,
continues to be achieved as of December 31, 2016, plus an additional number of
LTIP Units shall be granted, which number shall equal the Dividend Earned Units
(as defined in the applicable award agreement) as of December 31, 2016 (such
additional number of LTIP Units to be calculated by Brixmor, in its sole and
absolute discretion).

For the avoidance of doubt, other than as set forth in this Schedule A, as of
the Termination Date, Executive shall forfeit all of his outstanding, unvested
equity awards (whether earned or unearned) with respect to Brixmor or Brixmor
Operating Partnership LP.